 



EXHIBIT 10.8
Dated as of May 31, 2006
REYNOLDS AMERICAN INC.
as Issuer,
the Guarantors listed on Schedule 1 hereto,
and
LEHMAN BROTHERS INC.,
J.P. MORGAN SECURITIES INC.
and
CITIGROUP GLOBAL MARKETS INC.
on behalf of themselves and the
Initial Purchasers listed on Schedule 2 hereto
$625,000,000 7.250% Senior Secured Notes due 2013
$775,000,000 7.625% Senior Secured Notes due 2016
$250,000,000 7.750% Senior Secured Notes due 2018
REGISTRATION RIGHTS AGREEMENT

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE  
1 Definitions
    1    
2 Registration Under the Securities Act
    4    
3 Registration Procedures
    8    
4 Participation of Broker-Dealers in Exchange Offer
    13    
5 Indemnification and Contribution
    14    
6 General
    17    
SCHEDULE 1 GUARANTORS
    i    
SCHEDULE 2 INITIAL PURCHASERS
    ii  

 



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT
This Registration Rights Agreement dated May 31, 2006 (the “Agreement”) is
entered into by and among REYNOLDS AMERICAN INC., a Delaware corporation (the
“Company”), the guarantors listed in Schedule 1 hereto (the “Guarantors”), and
LEHMAN BROTHERS INC., J.P. MORGAN SECURITIES INC. and CITIGROUP GLOBAL MARKETS
INC., and the several purchasers named in Schedule 2 hereto (the “Initial
Purchasers”).
The Company, the Guarantors and the Initial Purchasers are parties to the
Purchase Agreement dated May 18, 2006, among the Company and the Initial
Purchasers (the “Purchase Agreement”), which provides for the sale by the
Company to the Initial Purchasers of $625,000,000 million aggregate principal
amount of the Company’s 7.250% Senior Secured Notes due 2013 (the “2013 Notes”),
$775,000,000 million aggregate principal amount of the Company’s 7.625% Senior
Secured Notes due 2016 (the “2016 Notes”) and $250,000,000 million aggregate
principal amount of the Company’s 7.750% Senior Secured Notes due 2018 (the
“2018 Notes,” and together with the 2013 Notes and the 2016 Notes, the
“Securities”) which will be guaranteed on a secured basis as and to the extent
described in the Indenture (as defined herein) by each of the Guarantors. As an
inducement to the Initial Purchasers to enter into the Purchase Agreement, the
Company and the Guarantors have agreed to provide to the Initial Purchasers and
their direct and indirect transferees the registration rights set forth in this
Agreement. The execution and delivery of this Agreement is a condition to the
closing under the Purchase Agreement.
In consideration of the foregoing, the parties hereto agree as follows:

1   Definitions

As used in this Agreement, the following terms shall have the following
meanings:
“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.
“Closing Date” shall mean the Closing Date as defined in the Purchase Agreement.
“Company” shall have the meaning set forth in the preamble and shall also
include the Company’s successors.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.
“Exchange Dates” shall have the meaning set forth in Section 2(a)(ii) hereof.
“Exchange Offer” shall mean the exchange offer by the Company and the Guarantors
of Exchange Securities for Registrable Securities pursuant to Section 2(a)
hereof.
“Exchange Offer Registration” shall mean a registration under the Securities Act
effected pursuant to Section 2(a) hereof.
“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and supplements to such registration statement, in each
case including the Prospectus contained therein, all exhibits thereto and any
document incorporated by reference therein.

1



--------------------------------------------------------------------------------



 



“Exchange Securities” shall mean senior secured notes issued by the Company and
guaranteed by the Guarantors under the Indenture containing terms identical to
the Securities (except that the Exchange Securities will not be subject to
restrictions on transfer or to any increase in annual interest rate for failure
to comply with this Agreement and will otherwise differ from the Securities as
described in the Offering Memorandum) and to be offered to Holders of Securities
in exchange for Securities pursuant to the Exchange Offer.
“Guarantors” shall have the meaning set forth in the preamble and shall also
include any Guarantor’s successors.
“Holders” shall mean the Initial Purchasers, for so long as they own any
Registrable Securities, and each of their successors, assigns and direct and
indirect transferees who become owners of Registrable Securities under the
Indenture; provided that for purposes of Sections 4 and 5 of this Agreement, the
term “Holders” shall include Participating Broker-Dealers.
“Initial Purchasers” shall have the meaning set forth in the preamble.
“Indenture” shall mean the Indenture relating to the Securities and the Exchange
Securities dated as of May 31, 2006, among the Company, Santa Fe Natural Tobacco
Company Inc., Lane Limited, R. J. Reynolds Tobacco Company, RJR Acquisition
Corp., R. J. Reynolds Tobacco Co., FHS, Inc., GMB, Inc., Conwood Holdings Inc.,
Conwood Company, L.P., Conwood Sales Co. L.P., and Rosswil LLC, as guarantors
and The Bank of New York Trust Company, N.A., as trustee, as amended from time
to time hereafter in accordance with the terms thereof.
“Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of outstanding Registrable Securities; provided that whenever
the consent or approval of Holders of a specified percentage of Registrable
Securities is required hereunder, (i) any Registrable Securities owned directly
or indirectly by the Company or any of its affiliates shall not be counted in
determining whether such consent or approval was given by the Holders of such
required percentage or amount, and (ii) in the case of a Shelf Registration
Statement, such percentage shall be required from Holders of Registrable
Securities entitled to be covered by such Shelf Registration Statement; and
provided, further, that if the Company shall issue any additional Securities
under the Indenture prior to consummation of the Exchange Offer or, if
applicable, the effectiveness of any Shelf Registration Statement, such
additional Securities and the Registrable Securities to which this Agreement
relates shall be treated together as one class for purposes of determining
whether the consent or approval of Holders of a specified percentage of
Registrable Securities has been obtained.
“Offering Memorandum” shall mean the Offering Memorandum as defined in the
Purchase Agreement.
“Participating Broker-Dealers” shall have the meaning set forth in Section 4(a)
hereof.
“Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.

2



--------------------------------------------------------------------------------



 



“Prospectus” shall mean the prospectus included in a Registration Statement,
including any preliminary prospectus, and any such prospectus as amended or
supplemented by any prospectus supplement, including a prospectus supplement
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Shelf Registration Statement, and by all other
amendments and supplements to such prospectus, and in each case including any
document incorporated by reference therein.
“Purchase Agreement” shall have the meaning set forth in the preamble.
“Registrable Securities” shall mean the Securities; provided that the Securities
shall cease to be Registrable Securities (i) when a Registration Statement with
respect to such Securities has become effective under the Securities Act and
such Securities have been exchanged or disposed of pursuant to such Registration
Statement, (ii) in the case of Securities eligible to be exchanged for Exchange
Securities in the Exchange Offer, upon the closing of the Exchange Offer,
(iii) when such Securities have been transferred pursuant to Rule 144 under the
Securities Act or eligible to be sold pursuant to Rule 144(k) under the
Securities Act (or in each case, any similar provision then in force, but not
Rule 144A) under the Securities Act or (iv) when such Securities cease to be
outstanding.
“Registration Default” shall have the meaning set forth in Section 2(d) hereof.
“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Company and the Guarantors with this Agreement,
including without limitation: (i) all SEC, stock exchange or National
Association of Securities Dealers, Inc. registration and filing fees, (ii) all
fees and expenses incurred in connection with compliance with state securities
or blue sky laws (including reasonable fees and disbursements of counsel for any
Underwriters or Holders in connection with blue sky qualification of any
Exchange Securities or Registrable Securities), (iii) all expenses of any
Persons in preparing or assisting in preparing, word processing, printing and
distributing any Registration Statement, any Prospectus and any amendments or
supplements thereto, any underwriting agreements, securities sales agreements or
other similar agreements and any other documents relating to the performance of
and compliance with this Agreement, (iv) all rating agency fees, (v) the
reasonable fees and disbursements of the Trustee and its counsel, (vi) the fees
and disbursements of counsel for the Company and the Guarantors and, in the case
of a Shelf Registration Statement, the reasonable fees and disbursements of one
counsel for the Holders (which counsel shall be selected by the Majority Holders
and which counsel may also be counsel for the Initial Purchasers) and (vii) the
fees and disbursements of the independent public accountants of the Company and
the Guarantors, including the expenses of any special audits or “comfort”
letters required by or incident to the performance of and compliance with this
Agreement, but excluding fees and expenses of counsel to the Underwriters (other
than reasonable fees and expenses set forth in clause (ii) above) or the Holders
and underwriting discounts and commissions and transfer taxes, if any, relating
to the sale or disposition of Registrable Securities by a Holder.
“Registration Statement” shall mean any registration statement of the Company
and the Guarantors that covers any of the Exchange Securities or Registrable
Securities pursuant to the provisions of this Agreement and all amendments and
supplements to any such registration statement, including post-effective

3



--------------------------------------------------------------------------------



 



amendments, in each case including the Prospectus contained therein, all
exhibits thereto and any document incorporated by reference therein.
“SEC” shall mean the Securities and Exchange Commission.
“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.
“Shelf Effectiveness Period” shall have the meaning set forth in Section 2(b)
hereof.
“Shelf Registration” shall mean a registration effected pursuant to Section 2(b)
hereof.
“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company and the Guarantors that covers all or a portion of the Registrable
Securities (but no other securities unless approved by the Holders of a majority
in aggregate principal amount of the Registrable Securities to be covered by
such Shelf Registration Statement) on an appropriate form under Rule 415 under
the Securities Act, or any similar rule that may be adopted by the SEC, and all
amendments and supplements to such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein, all exhibits thereto and any document incorporated by reference
therein.
“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended
from time to time.
“Trustee” shall mean the trustee with respect to the Securities under the
Indenture.
“Underwriter” shall have the meaning set forth in Section 3 hereof.
“Underwritten Offering” shall mean an offering in which Registrable Securities
are sold to an Underwriter for reoffering to the public.

2   Registration Under the Securities Act

  (a)   To the extent not prohibited by any applicable law or applicable
interpretations of the Staff of the SEC, the Company and the Guarantors shall
use their reasonable best efforts to (i) cause to be filed an Exchange Offer
Registration Statement covering an offer to the Holders to exchange all the
Registrable Securities for Exchange Securities and (ii) have such Registration
Statement remain effective until the earlier of (A) 180 days after the closing
of the Exchange Offer and (B) the first day after the closing of the Exchange
Offer on which Participating Broker-Dealers no longer have a prospectus delivery
obligation under the interpretations of the Staff of the SEC referenced in
Section 4(a). The Company and the Guarantors shall commence the Exchange Offer
promptly after the Exchange Offer Registration Statement is declared effective
by the SEC and use their reasonable best efforts to complete the Exchange Offer
not later than 210 days after the Closing Date.         The Company and the
Guarantors shall commence the Exchange Offer by mailing the related Prospectus,
appropriate letters of transmittal and other accompanying documents to each
Holder stating, in addition to such other disclosures as are required by
applicable law, substantially the following:

4



--------------------------------------------------------------------------------



 



  (i)   that the Exchange Offer is being made pursuant to this Agreement and
that all Registrable Securities validly tendered and not properly withdrawn will
be accepted for exchange;     (ii)   the dates of acceptance for exchange (which
shall be a period of at least 20 Business Days from the date such notice is
mailed) (the “Exchange Dates”);     (iii)   that any Registrable Security not
tendered will remain outstanding and continue to accrue interest but will not
retain any rights under this Agreement;     (iv)   that any Holder electing to
have a Registrable Security exchanged pursuant to the Exchange Offer will be
required to surrender such Registrable Security, together with the appropriate
letters of transmittal, to the institution and at the address (located in the
Borough of Manhattan, The City of New York) and in the manner specified in the
notice, prior to the close of business on the last Exchange Date; and     (v)  
that any Holder will be entitled to withdraw its election, not later than the
close of business on the last Exchange Date, by sending to the institution and
at the address specified in the notice, a telegram, telex, facsimile
transmission or letter setting forth the name of such Holder, the principal
amount of Registrable Securities delivered for exchange and a statement that
such Holder is withdrawing its election to have such Securities exchanged.

      As a condition to participating in the Exchange Offer, a Holder will be
required to represent to the Company and the Guarantors that (i) any Exchange
Securities to be received by it will be acquired in the ordinary course of its
business, (ii) at the time of the commencement of the Exchange Offer it has no
arrangement or understanding with any Person, or any intention, to participate
in the distribution (within the meaning of the Securities Act) of the Exchange
Securities, (iii) it is not an “affiliate” (within the meaning of Rule 405 under
the Securities Act) of the Company or any Guarantor, (iv) if such Holder is a
broker-dealer, it did not purchase the Securities being tendered in the Exchange
Offer directly from the Company for resale pursuant to (A) Rule 144A under the
Securities Act or (B) any other available exemption from registration under the
Securities Act, (v) if such Holder is a broker-dealer that will receive Exchange
Securities for its own account in exchange for Registrable Securities that were
acquired as a result of market-making or other trading activities, then such
Holder will deliver a Prospectus in connection with any resale of such Exchange
Securities, and (vi) it is not acting on behalf of any person that could not
truthfully make the representations set forth in clauses (i) – (v) of this
paragraph.         As soon as practicable after the last Exchange Date, the
Company and the Guarantors shall:

  (i)   accept for exchange Registrable Securities or portions thereof validly
tendered and not properly withdrawn pursuant to the Exchange Offer; and     (ii)
  deliver, or cause to be delivered, to the Trustee for cancellation all
Registrable Securities or portions thereof so accepted for exchange by the
Company and issue, and cause the Trustee to promptly authenticate and

5



--------------------------------------------------------------------------------



 



      deliver to each Holder, Exchange Securities equal in principal amount to
the principal amount of the Registrable Securities surrendered by such Holder.

    The Company and the Guarantors shall use their reasonable best efforts to
complete the Exchange Offer as provided above and shall comply with the
applicable requirements of the Securities Act, the Exchange Act and other
applicable laws and regulations in connection with the Exchange Offer. The
Exchange Offer shall not be subject to any conditions, other than that the
Exchange Offer does not violate any applicable law or applicable interpretations
of the Staff of the SEC.

  (b)   In the event that (i) the Company and the Guarantors determine that the
Exchange Offer Registration provided for in Section 2(a) above is not available
or may not be completed as soon as practicable after the last Exchange Date
because it would violate any applicable law or applicable interpretations of the
Staff of the SEC, (ii) the Exchange Offer is not for any other reason completed
by the 210th day after the Closing Date or (iii) any Initial Purchaser shall so
request in writing not later than the 30th day following completion of the
Exchange Offer in connection with any offering or sale of Registrable Securities
held by such requesting Initial Purchaser, which Registrable Securities are
ineligible to be exchanged for Exchange Securities in the Exchange Offer, the
Company and the Guarantors shall use their reasonable best efforts to cause to
be filed as soon as practicable after such determination, date or request, as
the case may be, a Shelf Registration Statement providing for the sale of all
the Registrable Securities by the Holders thereof, or the Registrable Securities
ineligible for exchange in the Exchange Offer, as the case may be, and to have
such Shelf Registration Statement become effective.         In the event that
the Company and the Guarantors are required to file a Shelf Registration
Statement pursuant to clause (iii) of the preceding sentence, the Company and
the Guarantors shall use their reasonable best efforts to file and cause to
become effective under the Securities Act both an Exchange Offer Registration
Statement pursuant to Section 2(a) with respect to all Registrable Securities
and a Shelf Registration Statement (which may be a combined Registration
Statement with the Exchange Offer Registration Statement) with respect to offers
and sales of Registrable Securities held by the Initial Purchasers after
completion of the Exchange Offer.         The Company and the Guarantors agree
to use their reasonable best efforts to keep the Shelf Registration Statement
continuously effective until the expiration of the period referred to in Rule
144(k) under the Securities Act with respect to the Registrable Securities or
such shorter period that will terminate when all the Registrable Securities
covered by the Shelf Registration Statement have been sold pursuant to the Shelf
Registration Statement or otherwise cease to be Registrable Securities (the
“Shelf Effectiveness Period”). The Company and the Guarantors further agree to
supplement or amend the Shelf Registration Statement and the related Prospectus
if required by the rules, regulations or instructions applicable to the
registration form used by the Company for such Shelf Registration Statement or
by the Securities Act or by any other rules and regulations thereunder for shelf
registration or if reasonably requested by a Holder of Registrable Securities
with respect to information relating to such Holder, and to use their reasonable
best efforts to cause any such amendment to become effective and such Shelf

6



--------------------------------------------------------------------------------



 



      Registration Statement and Prospectus to become usable as soon as
thereafter practicable. The Company and the Guarantors agree to furnish to the
Holders of Registrable Securities copies of any such supplement or amendment
promptly after its being used or filed with the SEC.     (c)   The Company and
the Guarantors shall pay all Registration Expenses in connection with the
registration pursuant to Section 2(a) and Section 2(b) hereof. Each Holder shall
pay all underwriting discounts and commissions, brokerage commissions and
transfer taxes, if any, relating to the sale or disposition of such Holder’s
Registrable Securities pursuant to the Shelf Registration Statement or the
Exchange Offer Registration Statement.     (d)   An Exchange Offer Registration
Statement pursuant to Section 2(a) hereof will not be deemed to have become
effective unless it has been declared effective by the SEC. A Shelf Registration
Statement pursuant to Section 2(b) hereof will not be deemed to have become
effective unless it has been declared effective by the SEC or it has become
effective automatically pursuant to General Instruction I.D of Form S-3 under
the Securities Act.         In the event that either the Exchange Offer is not
completed on or prior to December 27, 2006, or the Shelf Registration Statement,
if required hereby, does not become effective on or prior to the 60th day after
the Company and Guarantors are first requested to file the Shelf Registration
Statement pursuant to Section 2(b)(iii) hereof, the interest rate on the
Registrable Securities will be increased by 0.5% per annum until the Exchange
Offer is completed or the Shelf Registration Statement, if required hereby,
becomes effective or the Registrable Securities become freely tradable under the
Securities Act.         If the Shelf Registration Statement has become effective
and thereafter either ceases to be effective or the Prospectus contained therein
ceases to be usable at any time during the Shelf Effectiveness Period, and such
failure to remain effective or usable exists for more than 90 days (whether or
not consecutive) in any 12-month period, then the interest rate on the
Registrable Securities will be increased by 0.5% per annum commencing on the
31st day in such 12-month period and ending on such date that the Shelf
Registration Statement has again become effective or the Prospectus again
becomes usable.         A circumstance that requires an increase in the interest
rate on the Registrable Securities pursuant to this Section 2(d) is referred to
as a “Registration Default.”     (e)   Without limiting the remedies available
to the Initial Purchasers and the Holders, the Company and the Guarantors
acknowledge that any failure by the Company or the Guarantors to comply with
their obligations under Section 2(a) and Section 2(b) hereof may result in
material irreparable injury to the Initial Purchasers or the Holders for which
there is no adequate remedy at law, that it will not be possible to measure
damages for such injuries precisely and that, in the event of any such failure,
the Initial Purchasers or any Holder may obtain such relief as may be required
to specifically enforce the Company’s and the Guarantors’ obligations under
Section 2(a) and Section 2(b) hereof. Notwithstanding the foregoing, the
additional interest provided for in Section 2(d) shall be the exclusive monetary
remedy available to holders of Registrable Securities in respect of Registration
Defaults.

7



--------------------------------------------------------------------------------



 



3   Registration Procedures

    In connection with their obligations pursuant to Section 2(a) and Section
2(b) hereof, the Company and the Guarantors shall as expeditiously as possible,
until the last day on which an Exchange Offer Registration Statement must be
kept effective pursuant to Section 2(a) hereof in the case of an Exchange
Registration, or on which a Shelf Registration Statement must be kept effective
pursuant to Section 2(b) hereof in the case of a Shelf Registration:

  (a)   prepare and file with the SEC a Registration Statement on the
appropriate form under the Securities Act, which form (i) shall be selected by
the Company and the Guarantors, (ii) shall, in the case of a Shelf Registration,
be available for the sale of the Registrable Securities by the selling Holders
thereof, or the Holders of Registrable Securities that are ineligible to be
exchanged in the Exchange Offer as set forth in Section 2(b), and (iii) shall
comply as to form in all material respects with the requirements of the
applicable form and include or incorporate by reference, as appropriate, all
financial statements required by the SEC to be filed therewith; and use their
reasonable best efforts to cause such Registration Statement to become effective
and remain effective for the applicable period in accordance with Section 2
hereof;     (b)   prepare and file with the SEC such amendments and
post-effective amendments to each Registration Statement as may be necessary
under applicable law to keep such Registration Statement effective for the
applicable period in accordance with Section 2 hereof and cause each Prospectus
to be supplemented by any required prospectus supplement and, as so
supplemented, to be filed pursuant to Rule 424 under the Securities Act; and
keep each Prospectus current during the period described in Section 4(3) of and
Rule 174 under the Securities Act that is applicable to transactions by brokers
or dealers with respect to the Registrable Securities or Exchange Securities;  
  (c)   in the case of a Shelf Registration, furnish to each Holder of
Registrable Securities, to counsel for the Initial Purchasers, to counsel for
such Holders and to each Underwriter of an Underwritten Offering of Registrable
Securities, if any, without charge, as many copies of each Prospectus as such
Holder or Underwriter may reasonably request, including each preliminary
Prospectus, and any amendment or supplement thereto, in order to facilitate the
sale or other disposition of the Registrable Securities thereunder; and the
Company and the Guarantors consent to the use of such Prospectus and any
amendment or supplement thereto in accordance with applicable law by each of the
selling Holders of Registrable Securities and any such Underwriters in
connection with the offering and sale of the Registrable Securities covered by
and in the manner described in such Prospectus or any amendment or supplement
thereto in accordance with applicable law;     (d)   use their reasonable best
efforts to register or qualify the Registrable Securities under all applicable
state securities or blue sky laws of such jurisdictions in the United States as
any Holder of Registrable Securities covered by a Registration Statement shall
reasonably request in writing by the time the applicable Registration Statement
becomes effective; cooperate with the Holders in connection with any filings
required to be made with the National Association of Securities Dealers, Inc. in
connection with the sale of Registrable Securities; and do any and all other
acts and things that may be reasonably necessary or advisable to enable each
Holder to complete the disposition in each such jurisdiction of the Registrable
Securities

8



--------------------------------------------------------------------------------



 



      owned by such Holder; provided that neither the Company nor any Guarantor
shall be required to (i) qualify as a foreign corporation or other entity or as
a dealer in securities in any such jurisdiction where it would not otherwise be
required to so qualify, (ii) file any general consent to service of process in
any such jurisdiction or (iii) subject itself to taxation in any such
jurisdiction if it is not so subject;     (e)   in the case of a Shelf
Registration, notify each Holder of Registrable Securities, counsel for such
Holders and counsel for the Initial Purchasers promptly (and, if requested by
any such Holder or counsel, confirm such notice in writing) (i) when a
Registration Statement has become effective and when any post-effective
amendment thereto has been filed and becomes effective, (ii) of any request by
the SEC or any state securities authority for amendments and supplements to a
Registration Statement and Prospectus or for additional information after the
Registration Statement has become effective, (iii) of the issuance by the SEC or
any state securities authority of any stop order suspending the effectiveness of
a Registration Statement or the initiation of any proceedings for that purpose,
(iv) if, between the effective date of a Registration Statement and the closing
of any sale of Registrable Securities covered thereby, the representations and
warranties of the Company or any Guarantor contained in any underwriting
agreement, securities sales agreement or other similar agreement, if any,
relating to an offering of such Registrable Securities cease to be true and
correct in all material respects or if the Company or any Guarantor receives any
notification with respect to the suspension of the qualification of the
Registrable Securities for sale in any jurisdiction or the initiation of any
proceeding for such purpose, (v) of the happening of any event during the period
a Shelf Registration Statement is effective that makes any statement made in
such Registration Statement or the related Prospectus untrue in any material
respect or that requires the making of any changes in such Registration
Statement or Prospectus in order to make the statements therein not misleading
and (vi) of any determination by the Company or any Guarantor that a
post-effective amendment to a Registration Statement would be appropriate, and
(vii) of any determination by the Company or the Guarantors, in the exercise of
their reasonable judgment, that (A) it is not in the best interests of the
Company and the Guarantors to disclose a possible acquisition or business
combination or other transaction, business development or event involving the
Company or the Guarantors that may require disclosure in the Shelf Registration
Statement, or if required to be kept effective after consummation of the
Exchange Offer, the Exchange Offer Registration Statement, or (B) obtaining any
financial statements relating to an acquisition or business combination required
to be included in the Shelf Registration Statement, or if required to be kept
effective after consummation of the Exchange Offer, the Exchange Offer
Registration Statement, would be impracticable;     (f)   use their reasonable
best efforts to obtain the withdrawal of any order suspending the effectiveness
of a Registration Statement at the earliest possible moment and provide
immediate notice to each Holder of the withdrawal of any such order;     (g)  
in the case of a Shelf Registration, furnish to each Holder of Registrable
Securities included in such Shelf Registration, without charge, at least one
conformed copy of each Registration Statement and any post-effective amendment
thereto (without any documents incorporated therein by reference or exhibits
thereto, unless requested);

9



--------------------------------------------------------------------------------



 



  (h)   in the case of a Shelf Registration, cooperate with the selling Holders
of Registrable Securities to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold and not bearing any
restrictive legends and enable such Registrable Securities to be issued in such
denominations and registered in such names (consistent with the provisions of
the Indenture) as the selling Holders may reasonably request at least two
Business Days prior to the closing of any sale of Registrable Securities;    
(i)   in the case of a Shelf Registration, upon the occurrence of any event
contemplated by Section 3(e)(v) hereof, use their reasonable best efforts to
prepare and file with the SEC a supplement or post-effective amendment to a
Registration Statement or the related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to purchasers of the Registrable Securities, such Prospectus will not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and the Company and the Guarantors
shall notify the Holders of Registrable Securities to suspend use of the
Prospectus as promptly as practicable after the occurrence of such an event, and
such Holders hereby agree to suspend use of the Prospectus until the Company and
the Guarantors have amended or supplemented the Prospectus to correct such
misstatement or omission;     (j)   a reasonable time prior to the filing of any
Registration Statement, any Prospectus, any amendment to a Registration
Statement or amendment or supplement to a Prospectus or of any document that is
to be incorporated by reference into a Registration Statement or a Prospectus
after initial filing of a Registration Statement (other than reports and
statements filed by the Company or the Guarantors pursuant to the Exchange Act),
provide copies of such document to the Initial Purchasers and their counsel
(and, in the case of a Shelf Registration Statement, to the Holders of
Registrable Securities and their counsel included in such Shelf Registration)
and make such of the representatives of the Company and the Guarantors as shall
be reasonably requested by the Initial Purchasers or their counsel (and, in the
case of a Shelf Registration Statement, the Holders of Registrable Securities or
their counsel included in such Shelf Registration) available for discussion of
such document; and the Company and the Guarantors shall not, at any time after
initial filing of a Registration Statement, file any Prospectus, any amendment
of or supplement to a Registration Statement or a Prospectus, or any document
that is to be incorporated by reference into a Registration Statement or a
Prospectus (other than reports and statements filed by the Company or the
Guarantors pursuant to the Exchange Act), of which the Initial Purchasers and
their counsel (and, in the case of a Shelf Registration Statement, the Holders
of Registrable Securities and their counsel included in such Shelf Registration)
shall not have previously been advised and furnished a copy or to which the
Initial Purchasers or their counsel (and, in the case of a Shelf Registration
Statement, the Holders or their counsel of Registrable Securities included in
such Shelf Registration) shall reasonably object;     (k)   obtain a CUSIP
number for all Exchange Securities or Registrable Securities, as the case may
be, not later than the effective date of a Registration Statement;     (l)  
cause the Indenture to be qualified under the Trust Indenture Act, if not so
qualified, in connection with the registration of the Exchange Securities or
Registrable

10



--------------------------------------------------------------------------------



 



      Securities, as the case may be; cooperate with the Trustee and the Holders
to effect such changes to the Indenture as may be required for the Indenture to
be so qualified in accordance with the terms of the Trust Indenture Act; and
execute, and use their reasonable best efforts to cause the Trustee to execute,
all documents as may be required to effect such changes and all other forms and
documents required to be filed with the SEC to enable the Indenture to be so
qualified in a timely manner;     (m)   in the case of a Shelf Registration, and
subject to the execution and delivery by any Inspector (as defined below),
Underwriter, any attorneys and accountants designated by the Inspector, or other
agents of the Holders or any Underwriter, of a customary confidentiality
agreement, make available for inspection, at the offices and locations where
such records, documents and properties are normally kept, by a representative of
the Holders of the Registrable Securities (an “Inspector”), any Underwriter
participating in any disposition pursuant to such Shelf Registration Statement,
and attorneys from no more than one law firm and accountants from no more than
one accounting firm designated by the Inspector, at reasonable times and in a
reasonable manner, all financial and other records, documents and properties of
the Company and the Guarantors pertinent to such Person establishing a due
diligence defense under applicable securities law, and cause the respective
officers, directors and employees of the Company and the Guarantors to supply
all information reasonably requested by any such Inspector, Underwriter,
attorney or accountant in connection with a Shelf Registration Statement;
provided that the Company and the Guarantors shall not be obligated to make
available for inspection by any Person any records, documents and properties if
such action may reasonably impair the availability of any claim of legal
privilege for such record, document or property in any proceeding and counsel
for any Underwriter is provided a reasonably satisfactory explanation regarding
the risk of such impairment; provided further that the confidentiality agreement
referred to in this Section 3(m) shall not restrict any Person from disclosing
any information in connection with such Person establishing a due diligence
defense, under applicable securities law, in any proceeding;     (n)   in the
case of a Shelf Registration, if reasonably requested by any Holder of
Registrable Securities covered by a Shelf Registration Statement, promptly
incorporate in a Prospectus supplement or post-effective amendment such
information with respect to such Holder as such Holder reasonably requests to be
included therein and make all required filings of such Prospectus supplement or
such post-effective amendment as soon as practicable after the Company has
received notification of the matters to be incorporated in such filing; and    
(o)   in the case of a Shelf Registration, enter into such customary agreements
and take all such other actions in connection therewith (including those
reasonably requested by the Holders of a majority in principal amount of the
Registrable Securities being sold) in order to expedite or facilitate the
disposition of such Registrable Securities including, but not limited to, an
Underwritten Offering and in such connection, (i) to the extent possible, make
such representations and warranties to the Holders (if such Holders may
reasonably have a due diligence defense under the Securities Act) and any
Underwriters of such Registrable Securities with respect to the business of the
Company and its subsidiaries, the Registration Statement, Prospectus and
documents incorporated by reference or deemed incorporated by

11



--------------------------------------------------------------------------------



 



      reference, if any, in each case, in form, substance and scope as are
reasonable and customarily made by issuers to underwriters in underwritten
offerings of debt securities similar to the Securities, and confirm the same if
and when requested, (ii) obtain opinions of counsel to the Company and the
Guarantors addressed to each selling Holder (if such Holders may reasonably have
a due diligence defense under the Securities Act) and Underwriter of Registrable
Securities, covering the matters customarily covered in opinions requested in
underwritten offerings of debt securities similar to the Securities (which
opinions and counsel, in form, scope and substance, shall be customary and
reasonably satisfactory to the Holders and such Underwriters and their
respective counsel), (iii) obtain “comfort” letters from the independent
certified public accountants of the Company and the Guarantors (and, if
necessary, any other certified public accountant of any subsidiary of the
Company or any Guarantor, or of any business acquired by the Company or any
Guarantor for which financial statements and financial data are or are required
to be included in the Registration Statement) addressed to each selling Holder
(if such Holders may reasonably have a due diligence defense under the
Securities Act) and Underwriter of Registrable Securities, such letters to be in
customary form and covering matters of the type customarily covered in “comfort”
letters in connection with underwritten offerings of debt securities similar to
the Securities and (iv) deliver such documents and certificates as may be
reasonably requested by the Holders of a majority in principal amount of the
Registrable Securities being sold (if such Holders may reasonably have a due
diligence defense under the Securities Act) or the Underwriters, and which are
customarily delivered in underwritten offerings of debt securities similar to
the Securities, to evidence the continued validity of the representations and
warranties of the Company and the Guarantors made pursuant to clause (i) above
and to evidence compliance with any customary conditions contained in an
underwriting agreement.         In the case of a Shelf Registration Statement,
the Company may require each Holder of Registrable Securities to furnish to the
Company such information regarding such Holder and the proposed disposition by
such Holder of such Registrable Securities as the Company and the Guarantors may
from time to time reasonably request in writing.         Notwithstanding
anything in this Agreement to the contrary, in the case of a Shelf Registration
Statement, or an Exchange Offer Registration Statement in connection with which
a Participating Broker-Dealer has a prospectus delivery requirement, each Holder
of Registrable Securities agrees that, upon receipt of any notice from the
Company and the Guarantors of the happening of any event of the kind described
in Section 3(e)(iii), 3(e)(v) or 3(e)(vii) hereof, such Holder will forthwith
discontinue disposition of Registrable Securities pursuant to a Registration
Statement until such Holder’s receipt of the copies of the supplemented or
amended Prospectus contemplated by Section 3(i) hereof or notice from the
Company or the Guarantors that dispositions of Registrable Securities pursuant
to the Registration Statement may be resumed and, if so directed by the Company
and the Guarantors, such Holder will deliver to the Company and the Guarantors
all copies in its possession, other than permanent file copies then in such
Holder’s possession, of the Prospectus covering such Registrable Securities that
is current at the time of receipt of such notice. Any notice provided pursuant
to Section 3(e)(v) or 3(e)(vii) shall not be required to disclose any possible
acquisition, business combination or

12



--------------------------------------------------------------------------------



 



      other transaction, business development or event if the Company or the
Guarantors determine in the exercise of their reasonable judgment that such
acquisition or business combination or other transaction, business development
or event should remain confidential.         If the Company and the Guarantors
shall give any such notice to suspend the disposition of Registrable Securities
pursuant to a Registration Statement, the Company and the Guarantors shall
extend the period during which the Registration Statement shall be maintained
effective pursuant to this Agreement by the number of days during the period
from and including the date of the giving of such notice to and including the
date when the Holders shall have received copies of the supplemented or amended
Prospectus necessary to resume such dispositions. The Company and the Guarantors
may give any such notice only twice during any 365-day period and any such
suspensions shall not exceed 60 days for each suspension and there shall not be
more than two suspensions in effect during any 365-day period.         The
Holders of Registrable Securities covered by a Shelf Registration Statement who
desire to do so may sell such Registrable Securities in an Underwritten
Offering. In any such Underwritten Offering, the investment banker or investment
bankers and manager or managers (the “Underwriters”) that will administer the
offering will be selected by the Majority Holders of the Registrable Securities
included in such offering.

4   Participation of Broker-Dealers in Exchange Offer

  (a)   The Staff of the SEC has taken the position that any broker-dealer that
receives Exchange Securities for its own account in the Exchange Offer in
exchange for Securities that were acquired by such broker-dealer as a result of
market-making or other trading activities (a “Participating Broker-Dealer”) may
be deemed to be an “underwriter” within the meaning of the Securities Act and
must deliver a prospectus meeting the requirements of the Securities Act in
connection with any resale of such Exchange Securities.         The Company and
the Guarantors understand that it is the Staff’s position that if the Prospectus
contained in the Exchange Offer Registration Statement includes a plan of
distribution containing a statement to the above effect and the means by which
Participating Broker-Dealers may resell the Exchange Securities, without naming
the Participating Broker-Dealers or specifying the amount of Exchange Securities
owned by them, such Prospectus may be delivered by Participating Broker-Dealers
to satisfy their prospectus delivery obligation under the Securities Act in
connection with resales of Exchange Securities for their own accounts, so long
as the Prospectus otherwise meets the requirements of the Securities Act.    
(b)   In light of the above, and notwithstanding the other provisions of this
Agreement, the Company and the Guarantors agree to amend or supplement the
Prospectus contained in the Exchange Offer Registration Statement, as would
otherwise be contemplated by Section 3(i), for a period ending upon the earlier
of (i) 180 days after the closing of the Exchange Offer and (ii) the first day
after the consummation of the Exchange Offer when Participating Broker-Dealers
no longer have a prospectus delivery obligation under the interpretations of the
Staff of the SEC referenced in Section 4(a) (as such period may be extended
pursuant to the penultimate paragraph of Section 3 of this Agreement), if
requested by the Initial

13



--------------------------------------------------------------------------------



 



      Purchasers or by one or more Participating Broker-Dealers, in order to
expedite or facilitate the disposition of any Exchange Securities by
Participating Broker-Dealers consistent with the positions of the Staff recited
in Section 4(a) above. The Company and the Guarantors further agree that
Participating Broker-Dealers shall be authorized to deliver such Prospectus
during such period in connection with the resales contemplated by this
Section 4, subject to the Company’s and the Guarantors’ ability to suspend the
disposition of Registrable Securities as set forth in Section 3.     (c)   The
Initial Purchasers shall have no liability to the Company, any Guarantor or any
Holder with respect to any request that they may make pursuant to Section 4(b)
above.

5 Indemnification and Contribution

(a)   The Company and each Guarantor, jointly and severally, agree to indemnify
and hold harmless each Initial Purchaser and each Holder, their respective
affiliates, directors and officers and each Person, if any, who controls any
Initial Purchaser or any Holder within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any and all
losses, claims, damages and liabilities (including, without limitation,
reasonable legal fees and other expenses incurred in connection with any suit,
action or proceeding or any claim asserted, as such fees and expenses are
incurred), joint or several, that arise out of, or are based upon, any untrue
statement or alleged untrue statement of a material fact contained in any
Registration Statement or any Prospectus or any omission or alleged omission to
state therein a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, except insofar as such losses, claims,
damages or liabilities arise out of, or are based upon, any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with any information relating to any Initial Purchaser or information
relating to any Holder furnished to the Company in writing through Lehman
Brothers Inc., J.P. Morgan Securities Inc., Citigroup Global Markets Inc. or any
selling Holder expressly for use therein, provided that with respect to any such
untrue statement in or omission from any preliminary prospectus relating to a
Registration Statement, the indemnity agreement contained in this paragraph
(a) shall not inure to the benefit of any Holder to the extent that the sale to
the Person asserting any such loss, claim, damage or liability was an initial
resale by such Holder and any such loss, claim, damage or liability of or with
respect to such Holder results from the fact that both (i) a copy of the final
Prospectus was not sent or given to such Person at or prior to the written
confirmation or the sale of such Securities to such Person and (ii) the untrue
statement in or omission from such preliminary prospectus was corrected in the
final Prospectus relating to such Registration Statement unless, in either case,
such failure to deliver the Prospectus was a result of non-compliance by the
Company or any of the Guarantors with the provisions of Section 3 hereof. In
connection with any Underwritten Offering permitted by Section 3, the Company
and the Guarantors, jointly and severally, will also indemnify the Underwriters,
if any, selling brokers, dealers and similar securities industry professionals
participating in the distribution, their respective affiliates and each Person
who controls such Persons (within the meaning of the Securities Act and the
Exchange Act) to the same extent as provided

14



--------------------------------------------------------------------------------



 



    above with respect to the indemnification of the Holders, if requested in
connection with any Registration Statement.   (b)   Each Holder agrees,
severally and not jointly, to indemnify and hold harmless the Company, the
Guarantors, the Initial Purchasers and the other selling Holders, their
respective affiliates, the directors of the Company and the Guarantors, each
officer of the Company and the Guarantors who signed the Registration Statement
and each Person, if any, who controls the Company, the Guarantors, any Initial
Purchaser and any other selling Holder within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act to the same extent as the
indemnity set forth in paragraph (a) above, but only with respect to any losses,
claims, damages or liabilities that arise out of, or are based upon, any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with any information relating to such Holder furnished to
the Company in writing by such Holder expressly for use in any Registration
Statement and any Prospectus.   (c)   If any suit, action, proceeding (including
any governmental or regulatory investigation), claim or demand shall be brought
or asserted against any Person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such Person (the “Indemnified
Person”) shall promptly notify the Person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under this Section 5 except to the extent that it has been materially
prejudiced (through the forfeiture of substantive rights or defenses) by such
failure; and provided, further, that the failure to notify the Indemnifying
Person shall not relieve it from any liability that it may have to an
Indemnified Person otherwise than under this Section 5. If any such proceeding
shall be brought or asserted against an Indemnified Person and it shall have
notified the Indemnifying Person thereof, the Indemnifying Person shall retain
counsel reasonably satisfactory to the Indemnified Person to represent the
Indemnified Person and any others entitled to indemnification pursuant to this
Section 5 that the Indemnifying Person may designate in such proceeding and
shall pay the reasonable fees and expenses of such counsel related to such
proceeding, as incurred upon receipt of appropriate supporting documentation. In
any such proceeding, any Indemnified Person shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at the expense
of such Indemnified Person unless (i) the Indemnifying Person and the
Indemnified Person shall have mutually agreed in writing to the contrary;
(ii) the Indemnifying Person has failed within a reasonable time to retain
counsel reasonably satisfactory to the Indemnified Person; (iii) the Indemnified
Person shall have reasonably concluded that there may be legal defenses
available to it that are different from or in addition to those available to the
Indemnifying Person; or (iv) the named parties in any such proceeding (including
any impleaded parties) include both the Indemnifying Person and the Indemnified
Person and representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them. It is
understood and agreed that the Indemnifying Person shall not, in connection with
any proceeding or related proceeding in the same jurisdiction, be liable for the
fees and expenses of more than one separate firm (in addition to any local
counsel) for all Indemnified Persons, and that all such fees and expenses shall
be reasonable and reimbursed as they are

15



--------------------------------------------------------------------------------



 



    incurred upon the receipt by the Indemnifying Person of an invoice therefor.
Any such separate firm (x) for any Initial Purchaser, its affiliates, directors
and officers and any control Persons of such Initial Purchaser shall be
designated in writing by Lehman Brothers Inc., J.P. Morgan Securities Inc. or
Citigroup Global Markets Inc., (y) for any Holder, its affiliates, directors and
officers and any control Persons of such Holder shall be designated in writing
by the Majority Holders and (z) in all other cases shall be designated in
writing by the Company. The Indemnifying Person shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
Indemnifying Person agrees to indemnify each Indemnified Person from and against
any loss or liability by reason of such settlement or judgment. Notwithstanding
the foregoing sentence, if at any time an Indemnified Person shall have
requested that an Indemnifying Person reimburse the Indemnified Person for
reasonable fees and expenses of counsel as contemplated by this paragraph, the
Indemnifying Person shall be liable for any settlement of any proceeding
effected without its written consent if (i) such settlement is entered into more
than 30 days after receipt by the Indemnifying Person of such request and
(ii) the Indemnifying Person shall not have reimbursed the Indemnified Person in
accordance with such request prior to the date of such settlement. No
Indemnifying Person shall, without the written consent of the Indemnified
Person, effect any settlement of any pending or threatened proceeding in respect
of which any Indemnified Person is or could have been a party and
indemnification could have been sought hereunder by such Indemnified Person,
unless such settlement (A) includes an unconditional release of such Indemnified
Person, in form and substance reasonably satisfactory to such Indemnified
Person, from all liability on claims that are the subject matter of such
proceeding and (B) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.   (d)   If the indemnification provided for in paragraphs (a) and
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Guarantors from the offering of the
Securities and the Exchange Securities, on the one hand, and by the Holders from
receiving Securities or Exchange Securities registered under the Securities Act,
on the other hand, or (ii) if the allocation provided by clause (i) is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) but also the relative fault
of the Company and the Guarantors on the one hand and the Holders on the other
in connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault of the Company and the Guarantors on the one
hand and the Holders on the other shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company and the Guarantors or by the Holders and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.

16



--------------------------------------------------------------------------------



 



(e)   The Company, the Guarantors and the Holders agree that it would not be
just and equitable if contribution pursuant to this Section 5 were determined by
pro rata allocation (even if the Holders were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in paragraph (d) above. The amount paid or
payable by an Indemnified Person as a result of the losses, claims, damages and
liabilities referred to in paragraph (d) above shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses incurred
by such Indemnified Person in connection with any such action or claim.
Notwithstanding the provisions of this Section 5, in no event shall a Holder be
required to contribute any amount in excess of the amount by which the total
price at which the Securities or Exchange Securities sold by such Holder exceeds
the amount of any damages that such Holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation.   (f)   The
remedies provided for in this Section 5 are not exclusive and shall not limit
any rights or remedies that may otherwise be available to any Indemnified Person
at law or in equity.   (g)   The indemnity and contribution provisions contained
in this Section 5 shall remain operative and in full force and effect regardless
of (i) any termination of this Agreement, (ii) any investigation made by or on
behalf of the Initial Purchasers or any Holder, their respective affiliates or
any Person controlling any Initial Purchaser or any Holder, or by or on behalf
of the Company or the Guarantors, their respective affiliates or the officers or
directors of or any Person controlling the Company or the Guarantors,
(iii) acceptance of any of the Exchange Securities and (iv) any sale of
Registrable Securities pursuant to a Shelf Registration Statement.

6   General

  (a)   No Inconsistent Agreements The Company and the Guarantors represent,
warrant and agree that (i) the rights granted to the Holders hereunder do not in
any way conflict with and are not inconsistent with the rights granted to the
holders of any other outstanding securities issued or guaranteed by the Company
or any Guarantor under any other agreement and (ii) neither the Company nor any
Guarantor has entered into, or on or after the date of this Agreement will enter
into, any agreement that is inconsistent with the rights granted to the Holders
of Registrable Securities in this Agreement or otherwise conflicts with the
provisions hereof.     (b)   Amendments and Waivers The provisions of this
Agreement, including the provisions of this sentence, may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given unless the Company and the Guarantors have
obtained the written consent of Holders of at least a majority in aggregate
principal amount of the outstanding Registrable Securities affected by such
amendment, modification, supplement, waiver or consent; provided that no
amendment, modification, supplement, waiver or consent to any departure from the
provisions of Section 5 hereof shall be effective as against any Holder of
Registrable Securities unless consented to in writing by

17



--------------------------------------------------------------------------------



 



      such Holder. Any amendments, modifications, supplements, waivers or
consents pursuant to this Section 6(b) shall be by a writing executed by each of
the parties hereto.     (c)   Notices All notices and other communications
provided for or permitted hereunder shall be made in writing by hand-delivery,
registered first-class mail, telex, telecopier, or any courier guaranteeing
overnight delivery (i) if to a Holder, at the most current address given by such
Holder to the Company by means of a notice given in accordance with the
provisions of this Section 6(c), which address initially is, with respect to the
Initial Purchasers, the address set forth in the Purchase Agreement; (ii) if to
the Company and the Guarantors, initially at the Company’s address set forth in
the Purchase Agreement and thereafter at such other address, notice of which is
given in accordance with the provisions of this Section 6(c); and (iii) to such
other persons at their respective addresses as provided in the Purchase
Agreement and thereafter at such other address, notice of which is given in
accordance with the provisions of this Section 6(c). All such notices and
communications shall be deemed to have been duly given: at the time delivered by
hand, if personally delivered; five Business Days after being deposited in the
mail, postage prepaid, if mailed; when answered back, if telexed; when receipt
is acknowledged, if telecopied; and on the next Business Day if timely delivered
to an air courier guaranteeing overnight delivery. Copies of all such notices,
demands or other communications shall be concurrently delivered by the Person
giving the same to the Trustee, at the address specified in the Indenture.    
(d)   Successors and Assigns This Agreement shall inure to the benefit of and be
binding upon the successors, assigns and transferees of each of the parties,
including, without limitation and without the need for an express assignment,
subsequent Holders; provided that nothing herein shall be deemed to permit any
assignment, transfer or other disposition of Registrable Securities in violation
of the terms of the Purchase Agreement or the Indenture. If any transferee of
any Holder shall acquire Registrable Securities in any manner, whether by
operation of law or otherwise, such Registrable Securities shall be held subject
to all the terms of this Agreement, and by taking and holding such Registrable
Securities such Person shall be conclusively deemed to have agreed to be bound
by and to perform all of the terms and provisions of this Agreement and such
Person shall be entitled to receive the benefits hereof. The Initial Purchasers
(in their capacity as Initial Purchasers) shall have no liability or obligation
to the Company or the Guarantors with respect to any failure by a Holder to
comply with, or any breach by any Holder of, any of the obligations of such
Holder under this Agreement.     (e)   Third Party Beneficiaries Other than the
agreements made pursuant to Section 5 hereto, each Holder shall be a third party
beneficiary to the agreements made hereunder between the Company and the
Guarantors, on the one hand, and the Initial Purchasers, on the other hand, and
shall have the right to enforce such agreements directly to the extent it deems
such enforcement necessary or advisable to protect its rights or the rights of
other Holders hereunder.     (f)   Counterparts This Agreement may be executed
in any number of counterparts and by the parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.

18



--------------------------------------------------------------------------------



 



  (g)   Headings The headings in this Agreement are for convenience of reference
only, are not a part of this Agreement and shall not limit or otherwise affect
the meaning hereof.     (h)   Governing Law This Agreement shall be governed by
and construed in accordance with the laws of the State of New York.     (i)  
Miscellaneous This Agreement contains the entire agreement between the parties
relating to the subject matter hereof and supersedes all oral statements and
prior writings with respect thereto. If any term, provision, covenant or
restriction contained in this Agreement is held by a court of competent
jurisdiction to be invalid, void or unenforceable or against public policy, the
remainder of the terms, provisions, covenants and restrictions contained herein
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. The Company, the Guarantors and the Initial Purchasers shall
endeavor in good faith negotiations to replace the invalid, void or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, void or unenforceable
provisions.

 



--------------------------------------------------------------------------------



 



In Witness Whereof, the parties have executed this Agreement as of the date
first written above.
Very truly yours,
REYNOLDS AMERICAN INC.

         
By:
  /s/ Daniel A. Fawley    
 
       
 
  Name: Daniel A. Fawley         Title: Senior Vice President & Treasurer
 
        SANTA FE NATURAL TOBACCO COMPANY INC. , as Guarantor
 
       
By:
  /s/ Daniel A. Fawley    
 
       
 
  Name: Daniel A. Fawley         Title: Assistant Treasurer
 
        LANE LIMITED, as Guarantor
 
       
By:
  /s/ Daniel A. Fawley    
 
       
 
  Name: Daniel A. Fawley         Title: Assistant Treasurer
 
        R.J. REYNOLDS TOBACCO COMPANY, as Guarantor
 
       
By:
  /s/ Daniel A. Fawley    
 
       
 
  Name: Daniel A. Fawley         Title: Senior Vice President & Treasurer
 
        RJR ACQUISITION CORP., as Guarantor
 
       
By:
  /s/ McDara P. Folan, III    
 
       
 
  Name: McDara P. Folan, III         Title: Vice President & Assistant Secretary

Note Offering Registration Rights Agreement Signature Page

 



--------------------------------------------------------------------------------



 



          R. J. REYNOLDS TOBACCO CO., as Guarantor
 
       
By:
  /s/ Daniel A. Fawley    
 
       
 
  Name: Daniel A. Fawley         Title: Vice President &Treasurer
 
        FHS, INC., as Guarantor
 
       
By:
  /s/ Kathryn A. Premo    
 
       
 
  Name: Kathryn A. Premo    
 
  Title: Treasurer    
 
        GMB, INC., as Guarantor
 
       
By:
  /s/ Daniel A. Fawley    
 
       
 
  Name: Daniel A. Fawley         Title: Vice President & Treasurer

Note Offering Registration Rights Agreement Signature Page

 



--------------------------------------------------------------------------------



 



          CONWOOD HOLDINGS INC., as Guarantor
 
       
By:
  /s/ Daniel A. Fawley    
 
       
 
  Name: Daniel A. Fawley         Title: Vice President &Treasurer
 
        CONWOOD COMPANY L.P., as Guarantor
 
       
By:
  /s/ Daniel A. Fawley    
 
       
 
  Name: Daniel A. Fawley         Title: Vice President &Treasurer
 
        CONWOOD SALES CO. L.P., as Guarantor
 
       
By:
  /s/ Daniel A. Fawley    
 
       
 
  Name: Daniel A. Fawley         Title: Vice President &Treasurer
 
        ROSSWIL LLC, as Guarantor
 
       
By:
  /s/ Daniel A. Fawley    
 
       
 
  Name: Daniel A. Fawley    
 
  Title: Vice President &Treasurer    

Note Offering Registration Rights Agreement Signature Page

 



--------------------------------------------------------------------------------



 



          Accepted as of the date first above written:
 
        LEHMAN BROTHERS INC.    
 
        For itself and on behalf of the     several Initial Purchasers listed  
  in Schedule 2 hereto.    
 
       
By:
  /s/ Tim Hartzell    
 
       
 
       Authorized Signatory    
 
       
 
        J.P. MORGAN SECURITIES INC.    
 
        For itself and on behalf of the several Initial Purchasers listed in
Schedule 2 hereto.
 
       
By:
  /s/ Maria Sramek    
 
       
 
       Authorized Signatory    
 
       
 
        CITIGROUP GLOBAL MARKETS INC.
 
        For itself and on behalf of the several Initial Purchasers listed in
Schedule 2 hereto.
 
       
By:
  /s/ Brian D. Bednarski    
 
       
 
       Authorized Signatory    
 
        Brian D. Bednarski
 
        Director    

Note Offering Registration Rights Agreement Signature Page

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
GUARANTORS
Santa Fe Natural Tobacco Company, Inc. a New Mexico corporation
Lane Limited, a New York corporation
R.J. Reynolds Tobacco Company, a North Carolina corporation
RJR Acquisition Corp., a Delaware corporation
R.J. Reynolds Tobacco Co., a Delaware corporation
FHS, Inc., a Delaware corporation
GMB, Inc., a North Carolina corporation
Conwood Holdings Inc., a Delaware corporation
Conwood Company, LP, a Delaware limited partnership
Conwood Sales Co., LP, a Delaware limited partnership
Rosswil LLC, a Delaware limited liability company

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
INITIAL PURCHASERS

                              Aggregate     Aggregate     Aggregate      
Principal Amount     Principal Amount     Principal Amount       of 2013 Notes
to     of 2016 Notes to     of 2018 Notes to   Initial Purchaser   be Purchased
    be Purchased     be Purchased  
Lehman Brothers Inc.
  $ 181,250,000.00     $ 224,750,000.00     $ 72,500,000.00  
J.P. Morgan Securities, Inc.
  $ 181,250,000.00     $ 224,750,000.00     $ 72,500,000.00  
Citigroup Global Markets Inc.
  $ 181,250,000.00     $ 224,750,000.00     $ 72,500,000.00  
Mizuho International plc
  $ 31,250,000.00     $ 38,750,000.00     $ 12,500,000.00  
Scotia Capital (USA) Inc.
  $ 18,750,000.00     $ 23,250,000.00     $ 7,500,000.00  
Wachovia Capital Markets, LLC
  $ 18,750,000.00     $ 23,250,000.00     $ 7,500,000.00  
BNY Capital Markets, Inc.
  $ 12,500,000.00     $ 15,500,000.00     $ 5,000,000.00  
Total
  $ 625,000,000     $ 775,000,000     $ 250,000,000  

 